Per Curiam.

Plaintiff sues on a promissory note made by appellant to the order of one Lurie, and alleged in plaintiff’s affidavit to have been delivered to it before maturity for a bill of goods sold by it to said Lurie. Against this statement of conclusions without details, appellant presents a receipt signed by Lurie, reading as follows: “ I hereby acknowledge payment in full by Mitty H. Goldman [defendant] of note for $250, dated October 20, 1922, made by Mitty H. Goldman to the order of Max F: Lurie. The original note having been lost, I did not deliver or transfer the note to any person.”
It is clear that there will be a sharp question of fact between plaintiff and defendant as to whether the former is a bona fide holder for value, and defendant has demonstrated that he has good reason to believe that the payee will support his contention. On this issue he is undoubtedly entitled to a trial in the ordinary way.
Judgment and order reversed, with ten dollars costs, and motion denied, with ten dollars costs.
All concur; present, Bijur, McCook and Crain, JJ.
Judgment and order reversed.